DETAILED ACTION
Claims 21, 23-26, and 41-55 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21 and 23-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Greenhalgh ("Big.LITTLE Processing with ARM Cortex-A15 & Cortex-A7”; ARM Limited Whitepaper; September 2011, 8 pages) in view of Zheng (US PG Pub No. US 2012/0266175 A1), further in view of Skovira (US PG Pub No. US 2005/0034130 A1).

Regarding claim 21, Greenhalgh teaches a system comprising: 
one or more processing units comprising multiple processing cores having different performance levels, the multiple processing cores including one or more first processing cores having a first performance level and one or more second processing cores having a second performance level (Fig 3; page 4, “The System”, wherein Cortex-
at least one computer-readable storage medium storing instructions which, when executed by the one or more processing units, cause the one or more processing units to: 
receive new jobs for execution by the system (page 7, “big.LITTLE MP Use Model”, wherein tasks with different demands are sent to the appropriate processor for execution); 
when the one or more second processing cores are available, assign the new jobs to the one or more second processing cores (page 7, “big.LITTLE MP Use Model”, wherein tasks with different demands are sent to the appropriate processor for execution):
when the one or more second processing cores are occupied by other jobs, assign the new jobs to the one or more first processing cores (page 5, “big.LITTLE Task Migration Use Model”, wherein tasks can execute on Cortex-A15 or Cortex-A7 but not at the same time; page 7, “big.LITTLE MP Use Model”, wherein compute intensive threads are allocated to the Cortex-A15, therefore it is inherent that threads be executed on Cortex-A7 if Cortex-A15 resources are unavailable).
Greenhalgh does not teach measure respective execution times of individual jobs while executing on the one or more first processing cores; identify a particular job that has been running the longest on the one or more first processing cores based at least 
Zheng teaches measuring the execution time of each processing running on a local processor ([0050-53]). Zheng further teaches ranking each of the processes according to the long execution time ([0055]) and migrating a process to the target CPU from the local CPU ([0064]). It would have been obvious to one of ordinary skill in the art at the time of the invention to teach measuring task execution times and rank tasks according to the longest running time. One would be motivated by the desire to ensure that loads are properly balanced as taught by Zheng ([0065]).
Greenhalgh and Zheng do not teach performing the identifying step responsive to determining that an individual second processing core has completed a selected job and become available.
Skovira teaches the well-known method of balancing computing workloads based on various events such as upon completion of a job, changes in available resources, or using a set time interval ([0019]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try balancing computing workloads upon completion of a job. A patent claim can be proved obvious merely by showing that the combination of elements was obvious to try.  When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.  KSR v. Teleflex

Regarding claim 23, Greenhalgh teaches the one or more first processing cores have different hardware than the one or more second processing cores (pages 2-3, “The Processors”, wherein the Cortex-A15 and Cortex-A7 have different pipeline lengths). 

Regarding claim 24, Greenhalgh teaches the one or more first processing cores have different processing architectures than the one or more second processing cores (pages 2-3, “The Processors”, wherein the Cortex-A15 and Cortex-A7 have differences in micro-architecture).

Regarding claim 25, Greenhalgh teaches the one or more first processing cores run at different speeds than the one or more second processing cores (page 5, “big.LITTLE Task Migration Use Model”, wherein the Cortex-A15 and Cortex-A7 can run at different operating points). 

Regarding claim 26, Greenhalgh teaches the one or more first processing cores have different power budgets than the one or more second processing cores (page 5, “big.LITTLE Task Migration Use Model”, wherein the Cortex-A15 and Cortex-A7 have different energy efficiencies). 


Claims 49-52, and 55 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Capps, Jr. et al. (US PG Pub No. US 2010/0153956 A1) in view of Chen et al. (US PG Pub No. US 2013/0111484 A1), further in view of Romero et al. (US PG Pub No. US 2002/0129127 A1). 

Regarding claim 49, Capps, Jr. teaches a system comprising:
one or more processing units including multiple processing cores, the multiple processing cores including at least two different types of processing cores with at least two different types of corresponding physical characteristics and at least two different corresponding performance levels, the at least two different corresponding performance levels including a lowest performance level and a highest performance level ([0019]); and
at least one computer-readable storage medium storing instructions which, when executed by the one or more processing units, cause the one or more processing units to: 
receive jobs for execution by the system ([0007], heterogeneous workloads; [0020]);
monitor availability of the multiple processing cores to identify available processing cores ([0022]);
initially assign one or more individual jobs to a first selected processing core, wherein the first selected processing core is a lowest-performance processing core of the system that is available ([0022] wherein jobs are assigned to relatively low-performance processing units; [0008] wherein multi-processor systems that have lower 
Capps, Jr. does not teach identify urgent jobs that fail to complete within a prescribed amount of time on the first selected processing core; and after the prescribed amount of time has passed, migrate one or more of the urgent jobs to a second selected processing core, wherein the second selected processing core is a highest-performance processing core of the system that is available.
Chen teaches a process of monitoring tasks periodically to determine whether to perform task escalation when the execution time is greater than a predetermined threshold ([0003]). It would have been obvious to one of ordinary skill in the art at the time of the invention to teach monitoring task execution times periodically. One would be motivated by the desire to ensure that critical processes are performed in a desired time period as taught by Chen ([0003]).
Capps, Jr. and Chen do not teach migrate one or more of the urgent jobs to a second selected processing core.
Romero teaches using a load balancer to allocate jobs to resources that can process the transaction the fastest ([0017]). It would have been obvious to one of ordinary skill in the art at the time of the invention to escalate long running jobs to resources that are best equipped to processes them. One would be motivated by the desire to route transactions to resources that can process them the fastest as taught by Romero.

Regarding claim 50, Capps, Jr. teaches identify the first selected processing core upon receipt of the one or more individual jobs ([0022]).

Regarding claim 51, the combination of Capps, Jr., Chen, and Romero teaches identify the second selected processing core when the prescribed amount of time has passed (Chen [0003]; Romero [0017]).

Regarding claim 52, Capps, Jr. teaches initially, assign all new jobs to the first selected processing core ([0022]).

Regarding claim 55, Capps, Jr. teaches having at least three different types of processing cores with at least three different types of corresponding physical characteristics and at least three different corresponding performance levels ([0019]).


Claims 53-54 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Capps, Jr. et al. (US PG Pub No. US 2010/0153956 A1) in view of Chen et al. (US PG Pub No. US 2013/0111484 A1), in view of Romero et al. (US PG Pub No. US 2002/0129127 A1), further in view of Skovira (US PG Pub No. US 2005/0034130 A1).

Regarding claim 53, the combination of Capps, Jr., Chen, and Romero does not teach in at least one instance where a particular job fails to complete within the prescribed amount of time: determine that there are no higher-performance processing cores available in the system; and continue executing the particular job without migrating the particular job to another core.
Skovira teaches the well-known method of balancing computing workloads based on various events such as upon completion of a job, changes in available resources, or using a set time interval ([0019]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try balancing computing workloads based upon resources becoming available. A patent claim can be proved obvious merely by showing that the combination of elements was obvious to try.  When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.  KSR v. Teleflex

Regarding claim 54, Skovira teaches wherein the second selected processing core is idle when the urgent jobs are migrated ([0019]).


Allowable Subject Matter
Claims 41-48 allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 21 and 23-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C WAI whose telephone number is (571)270-1012.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC C WAI/
Primary Examiner, Art Unit 2195